DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1 recites: means (12) for removing a fraction of said plasma water (30), means (15) for infusion of said acid plasma water (30a), and means (11) for infusion of ions in a solution downstream of said CO2 exchanger (9), which are so interpreted.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a group for removing calcium (16)” in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This is exemplified as cationic exchange resin loaded with sodium or potassium ions in page 9 of the disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a1) as anticipated by Roberts et al (US 2004/0228829).or, in the alternative, under 35 U.S.C. 103 as unpatentable over the combination of Roberts et al (US 2004/0228829) and Presenti et al (US 2017/0224898).
	Roberts teaches an extracorporeal circuit as claimed (abstract, figures; fig. 3 copied herein with annotations for reference), which has a blood withdrawal line from a patient (302), a plasma filter (306), plasma line (310) circulating through detox filter (314) and acid (cation) exchanger (318) back to the blood cell return line (324) and an ultrafiltration device (326) to remove excess water, back to patient (302).  

    PNG
    media_image1.png
    783
    1366
    media_image1.png
    Greyscale

Blood return line has a CO2 removal device as explained in [0032], which is annotated in the blood return line (main circuit). See [0032] for explanation of providing oxygenator/CO2 removal. Roberts also teaches adding “substitution infusion fluids” at the UF filter in [0020] and in [0059]. Regarding the H+ ion exchange, the device 318 is described as having cation exchange resin, anion exchange resin or mixed bed resin. Of these, cation exchange and mixed bed resins provides H+ ions. See [0061] for weak and strong acid cation exchange resins. Strong acid resins are of sulfonic acid type and weak acid are carboxylic acid type: well-known in the art, and thus obvious to one of ordinary skill, if not anticipated. And they both inherently provide H+ ions. The plasma filter (306) is a haemofilter (the term haemofilter only signifies an intended use of filtering blood, which is what the plasma filter does.) Thus claims 1-4 are anticipated by Roberts, or at the least made obvious.
Regarding the gas trap in claim 6, Roberts teaches a bubble trap (330), but at a further downstream location. Since Roberts does not specify the location of the oxygenator as before or after the bubble trap in the blood return line, and its purpose is to remove bubbles from blood before it is returned to the patient, it can be located anywhere convenient, and therefore, its location is obvious. See MPEP 2144.04: relocation of parts.
Regarding claims 7-10, Roberts teaches providing additional ion exchange resins in [0032], but without any significant detail. 

    PNG
    media_image2.png
    654
    599
    media_image2.png
    Greyscale

Presenti teaches (annotated fig. 1 copied herein) a similar extracorporeal circuit as claimed for blood treatment which includes hemofilter (6) in the main circuit and decarboxylation (9), acidification (using electro-dialysis (22), Ca+ exchange with Na+/K+ ion exchange (14) (see [0054]), and other devices as claimed. The location of the oxygenator/CO2 removal unit (9) is seen at the locations as in primary or secondary circuit, as claimed in claims 4 and 5 – see the figures 1 and 3.  
Thus Presenti teaches the claimed invention except for the electrodialyser in place of the H+ ion exchange, and the air trap. Roberts teaches using acid ion exchanger, which affords the function of the electro-dialyzer – obvious equivalent, and providing an air trap for removing air bubbles.
Roberts fails to teach providing the ion exchange for replacing Ca with sodium or potassium, which Presenti teaches.
Thus it would have been obvious to combine the teachings of these references to arrive at applicant’s invention. Using ion exchange resin in place of electrodialysis would be a simpler and easier choice to work with; and having ion exchange to replace excess calcium would have been an obvious practice for patients in such need. Thus claims are obvious over the combination of these references. See KSR v Teleflex, MPEP 2143.

Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive. 
Claims are considered under the broadest reasonable interpretation in the light of the disclosure. Apparently, applicant has not given proper consideration to the rejection. For example, Roberts teaches plasma filter 306, which applicant has ignored in stating Roberts does not teach a filtration unit that produces plasma water. Claim 2 further clarifies it as a haemofilter, among other alternatives. It is well known that strong acid cation resins are made of sulfonic acid groups and weak acid cation exchange resins are of carboxylic acid groups. A quick search of the internet will provide enough evidence for this. For example, see “Classification of ion exchange resins,” a teaching refence from Labtraining.com, attached with an 892. Infusion of salts is addressed in [0059]. The CO2 exchanger is in the main line as claimed. 
Other details argued are addressed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777